APOLLO MANAGEMENT, L.P. APOLLO CAPITAL MANAGEMENT, L.P. APOLLO VALUE MANAGEMENT, L.P. APOLLO INVESTMENT MANAGEMENT, L.P. CODE OF ETHICS February TABLE OF CONTENTS Page 1. INTRODUCTION 1 2. ADMINISTRATION OF THE CODE OF ETHICS 1 2.1 Persons Subject to the Code 2 2.2 Consultants, Agents and Temporary Workers 2 2.3 Consequences of Violating the Code 2 2.4 Questions About the Code 2 2.5 Obligation to Report Violations 3 2.6 Current Version of the Code 3 2.7 Affirmation 3 2.8 Annual Compliance Survey 3 3. STANDARD OF BUSINESS AND PERSONAL CONDUCT 4 3.1 Standard of Business Conduct 4 3.2 Standard of Personal Conduct 4 4. PRIVACY POLICY 4 4.1 Information about the Firm, its Clients, its Investors, Related Parties, Employees, and Others 4 4.2 Prior Employer’s Confidential Information and Trade Secrets 6 4.3 Publications, Speeches, and Other Communications Relating to Apollo’s Business 6 4.4 Privacy Statement 6 5. INSIDE INFORMATION AND PERSONAL SECURITIES TRANSACTIONS 7 5.1 INSIDE INFORMATION 7 5.1.1 Definition of Material, Non-Public Information 7 5.1.2 Insider Trading and Tipping 8 5.1.3 Firm Restricted List 9 5.1.4 Policies and Procedures Concerning Protection of Material, Non-Public and Other Confidential Information 10 5.1.4.1 Confidential Information Process 10 5.1.4.2 Communication with Insiders 11 5.1.4.3 Inadvertent or Unauthorized Receipt of Material Non-Public Information 11 i TABLE OF CONTENTS (continued) Page 5.1.5 Limiting Inadvertent Access to Material, Non-Public and Other Confidential Information 12 5.1.6 Arrangements with Consultants 12 5.1.7 No “Big Boy Letters” 12 5.2 PERSONAL SECURITIES TRANSACTIONS 12 5.2.1 New Issues 12 5.2.2 Employee Related Accounts 13 5.2.3 Pre-clearance for Trades other than in Apollo 13 5.2.3.1 Approval Guidelines for Trades other than in AAA and AINV Securities 14 5.2.3.2 Limitations on Trading and Minimum Holding Period for other than AAA Securities 14 5.2.3.3 Private Placements 14 5.2.3.4 Personal Investment Accounts 15 5.2.4 Reporting Requirements 15 5.2.4.1 Holdings Reports 15 5.2.4.2 New Employee Related Accounts and Closed Accounts 16 5.2.4.3 Duplicate Statements 16 5.2.4.4 Transactions Reports 16 5.3 AAA Employee Trading Policy 17 5.3.1 Statutory Framework 17 5.3.2 General Rules for all Staff Members 17 5.3.3 Statutory Notification Obligation for Persons Obliged to Notify 18 5.3.4 Exceptions to the Notification Obligation set out in Section 5.3.3 18 5.3.5 Restrictions on Transactions in Units Issued by AAA 19 5.4 Policy For Trading in AINV Stock 19 5.4.1 Pre-Clearance 19 5.4.2 Trading Window 20 5.4.3 Short-Term Trading and Reporting Requirements 20 6. DEALINGS WITH FUNDS AND INVESTORS 20 6.1 General Prohibitions 20 ii TABLE OF CONTENTS (continued) Page 6.2 Marketing Materials 21 6.2.1.1 General Requirements 22 6.2.1.2 Antifraud Provisions 22 6.2.1.3 Testimonials 22 6.2.1.4 Past Specific Recommendations 22 6.2.1.5 Preparation of Marketing Materials 23 6.2.1.6 Performance Gross/Net of Fees 23 6.3 Principal Transactions 24 6.4 Agency Cross Transaction 24 6.5 Piggy-Backing and Front-Running 24 7. OTHER BUSINESS CONDUCT 24 7.1 Assets of the Firm 24 7.2 Telephones, E-Mail, Internet and other Electronic Communications Devices 25 7.3 Internal Controls, Record Retention and Reporting 25 7.4 Limits of your Authority 26 7.5 Post-Employment Responsibilities 26 7.6 Improper Expenditures and the Foreign Corrupt Practices Act 27 8. MONEY LAUNDERING 27 8.1 AML Compliance Officer 28 8.2 Money Laundering 28 8.2.1 Know Your Customer (“KYC”) 28 8.3 OFAC Prohibited Assets 29 8.4 Suspicious Activity 29 9. OUTSIDE ACTIVITIES, GIFTS, POLITICAL ACTIVITY AND OTHER POTENTIAL CONFLICTS OF INTEREST 30 9.1 Making Impartial Business Decisions 30 9.2 Potential Conflicts of Interest under Limited Partnership Agreements and Offering Materials 31 9.3 Dealing With Portfolio Companies 31 9.4 Personal Relationships 31 iii TABLE OF CONTENTS (continued) Page 9.5 Outside Business and Memberships 31 9.5.1 Pursuing Firm Business or Investment Opportunities 31 9.5.2 Outside Employment 32 9.5.3 Memberships 32 9.5.4 Government Positions 32 9.6 Gifts 32 9.7 Political Activity and Political Contributions 33 9.8 Political Contributions of Portfolio Companies 34 9.9 Solicitation of Potential Investors 34 10. NOTICE REQUIREMENTS 35 10.1 Ownership Interest in Registered Securities 35 10.2 Section 13 Reportable Company 35 10.3 Board Membership 35 10.4 Principal and Agency Trades 35 10.5 Complaints 35 10.6 Proxies 35 11. BUSINESS CONTINUITY PLAN 36 iv 1. INTRODUCTION Our integrity and reputation depend on our ability to do the right thing.Apollo is committed to promoting an organizational culture that encourages ethical conduct and compliance with the law.1 The Apollo Code of Ethics (the “Code”) describes legal and ethical responsibilities that all Apollo partners, employees, members, owners, principals, directors and officers and, where applicable, consultants are expected to uphold (collectively “Covered Persons”).It is a guide that is intended to alert Covered Persons to significant issues that may arise.However, it is not a summary of all laws or policies that apply to Apollo’s business, nor can it serve as a substitute for good judgment.The Code is based on our fundamental understanding that no one at Apollo should ever sacrifice integrity or give the impression that they have even if they think it would help the Firm’s business. Each of us is accountable for our actions, and each of us is responsible for knowing and abiding by the policies that apply to us.You can look to this Code to guide your decisions in a variety of circumstances.However, no rulebook can anticipate every situation.Ultimately, the personal integrity, honesty and conduct of every person associated with Apollo defines the character and reputation of our Firm.The good reputation of the Firm and those associated with it is critical to the success of Apollo. Never underestimate the importance of your own personal and ethical conduct to the business and success of Apollo. 2. ADMINISTRATION OF THE CODE OF ETHICS The Code sets forth certain minimum expectations that Apollo has for you.You are expected to conduct the Firm’s business in full compliance with both the letter and the spirit of the law, the Code, and any other policies and procedures that may be applicable to you. The Code is intended to provide general guidance regarding your conduct as a Covered Person.The Code is not an exhaustive consideration of all policies and procedures that may be applicable to you, and you are responsible for knowing which policies and procedures (whether or not listed here) apply to you, and for understanding and complying with them. The Firm will take reasonable steps to ensure that the Code is followed, including monitoring and auditing to confirm compliance and to detect any illegal activity.The Firm has designated the Compliance Officer who has overall responsibility for ensuring the effectiveness of the Code.Cindy Michel has been designated as the Compliance Officer. In our capacity as investment managers to various funds, we act as fiduciaries and thus owe a series of duties to these funds and their investors, including a general duty to act at all times in their best interest and avoid actual and apparent conflicts of interest.In addition, we have 1 As used in this Code, “Apollo” or the “Firm” refers to Apollo Management, L.P., Apollo Capital Management, L.P., Apollo Investment Management, L.P. and Apollo Value Management, L.P., and all its affiliated entities, but does not refer to any portfolio company. 1 registered Apollo Management, L.P., Apollo Capital Management, L.P., Apollo Investment Management, L.P. and Apollo Value Management, L.P. as investment advisers with the U.S. Securities and Exchange Commission (“SEC”), and as such we must comply with the requirements set forth in the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and the rules and regulations promulgated thereunder.This Code has been adopted in compliance with Rule 204A-1 under the Advisers Act. In addition to providing general guidance regarding your conduct as an Apollo Covered Person, this Code, together with Apollo’s Supervisory Procedures Manual, is intended to set forth the relevant requirements that we must follow as fiduciaries and registered investment advisers. The Firm may provide required training for Covered Persons covering some of the policies in this Code.Additionally, as contemplated by the Advisers Act Rule 206(4)-7, Apollo intends to periodically review the adequacy of the policies and procedures described herein and the effectiveness of their implementation. The Code does not create any rights to continued employment, is not an employment contract and does not result in a partnership between you and Apollo. 2.1 Persons Subject to the Code The Code applies to all Covered Persons, but does not cover limited partners.The provisions of the Code described in Section 7.5 also apply to former employees of, and other persons formerly associated with, the Firm. 2.2 Consultants, Agents and Temporary Workers Certain consultants, agents and temporary workers are expected to comply with the Code.
